Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 8 and 10 – 21 are presently pending in the application and have been examined below, of which claims 1, 10, and 11 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 05/21/2020, 09/16/2020, and 10/14/2021 have been received and considered.

Drawings
	The drawings were received on 05/21/2020. These drawings are accepted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 19 – 21 rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter. Claim 11 is directed toward a computer readable storage medium. The specification as originally filed fails to set forth the metes and bounds of what is meant to be encompassed by the term “computer readable storage medium”. As such, it would have been reasonable to interpret the term as encompassing signals per se and as such claim 11 can broadly, but reasonably be interpreted to being directed towards signals per se, which is not statutory.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  One way applicant can overcome this rejection is by instead reciting "non-transitory computer readable storage medium" in place of “a computer readable storage medium".
The dependent claims 19 – 21 are dependent on the rejected base claim, and are rejected for the same rationales. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1, 5, 10, 11, and 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Douglas (US 2019/0180272) (hereafter Douglas).



Regarding claim 1 Douglas teaches:  A distributed storage method, comprising: grouping a file to be stored to form a plurality of data packets (Examiner note: distributed storage of grouped data packets is met by the storage of data fragments, i.e. packets, in distributed network) (Douglas, in Para. [0020] discloses “registering a credit or debit account of a consumer having a unique personal identifiable financial information (PIFI) record, by fragmenting said personal identifiable financial information (PIFI) record into a set of data record fragments, and then storing each said data record fragment in a data record storage node maintained on a distributed network of data storage nodes maintained on said service network”);
dividing all the data packets into at least three data fragments (Douglas, in Para. [0014] discloses “a consumer's PIFI record is physically divided into multiple (i.e. two or more) data fragments, and then these data fragments are automatically stored in multiple network-distributed data storage locations”), wherein, each data fragment comprises a part of the plurality of data packets, and each data packet is added to at least two data fragments (Douglas, in Para. [0069] discloses “automatically fragmenting user personally identifiable financial information (PIFI) files 1B into three (3) data fragments”);
storing each data fragment in a distributed storage node to perform distributed storage (Douglas, in Para. [0069] further discloses “storing the three data fragments 1B-1, 1B-2 and 1B-3 in three (3) geographically/network-distributed data servers (i.e. storage nodes), 17 A, 17B and 17C, respectively, on the DIPS Service Network”);
recording a corresponding relationship between the data fragments and the data packets and a corresponding relationship between storage nodes and the data fragments; and deleting the file to be stored in local (Examiner note: recording a correspondence between data packets and fragments is met by application of the Distributed Identity Protection System, DIPS registration server) (Douglas, in Para. [0106] discloses “each node (17A, 17B, 17C and 17D) in the DIPS Distributed Storage Network 17 stores (i) only 4 digits of the user's registered credit card account, as well as (ii) partial fragments of the user's name and address information relating to the user's PIFI record” Douglas, in Para. [0062] discloses “requesting MTSS Controller to remove a specified registered Data Record Fragment Storage Node from the DIPS service network”).

Regarding claim 5 Douglas teaches: The method of claim 1, further comprising: when a storage file query request is generated, 
Douglas, in Para. [0092] discloses “an I/O module 21A for interfacing with the TCP/IP infrastructure supporting the DIPS Service Network, receiving requests for encrypted data fragments from the DIPS PITRS and transmitting locally stored data files to the DIPS PITRS”)
downloading each data packet from the storage node respectively based on the corresponding relationship between the data fragments and the data packets and the corresponding relationship between the storage nodes and the data fragments recorded in local; and restoring a storage file based on each data packet (Examiner note: as noted above, recording a correspondence between data packets and fragments is met by application of the Distributed Identity Protection System, DIPS registration server) (Douglas, in Para. [0106] discloses “each node (17A, 17B, 17C and 17D) in the DIPS Distributed Storage Network 17 stores (i) only 4 digits of the user's registered credit card account, as well as (ii) partial fragments of the user's name and address information relating to the user's PIFI record”).

Regarding claim 10, claim 10 discloses a device that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 10 discloses a device that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 15 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 4, 6 – 8, 12 – 14, and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2019/0180272) (hereafter Douglas) and in view of Smith (US 2019/0349426) (hereafter Smith).

Regarding claim 2 Douglas teaches: The method of claim 1, before dividing all the data packets into the at least three data fragments, further comprising: performing encryption on each data packet sequentially by employing an encryption key (Douglas, in Para. [0041] discloses “receiving encrypted data fragments from the DIPS Registration Server and transmitting locally stored data files”)
Douglas fails to explicitly teach: wherein, an encryption key of each data packet except a first data packet is generated based on ciphertext of a previous data packet, and recording an encryption order of respective data packets
Smith from the analogous technical field teaches: wherein, an encryption key of each data packet except a first data packet is generated based on ciphertext of a previous data packet (Smith in Para. [1038] discloses “The transactor 14504 may use a previously generated key, triggering the generation of a new key after the transaction is finished.”);
and recording an encryption order of respective data packets (Smith in Para. [2376] discloses “the public store communicator is to save the appended record key for all stages to the public store”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses generation of encryption keys based on previous generation records in order to improve encryption security (Smith, [1038. 2376]).

Regarding claim 3 Douglas teaches: The method of claim 2, wherein recording the corresponding relationship between the data fragments and the data packets and the corresponding relationship between the storage nodes and the data fragments comprises: (Examiner note: record of corresponding relationship between storage nodes and fragments is met by the registration via DIPS server) (Douglas, in Para. [0041] discloses “receiving encrypted data fragments from the DIPS Registration Server and transmitting locally stored data files”)
Douglas, in Para. [0072] discloses “the PIFI records 1B of consumers registered on the DIPS Service Network (15, 15', 15") are automatically analyzed, fragmented, distributed and stored”)
Douglas fails to explicitly teach: recording a hash value of a data packet comprised in the data fragment using a Merkle tree as a fragment Merkle tree; and recording a corresponding relationship between each fragment Merkle tree and a 2storage node where each data fragment is located.
Smith from the analogous technical field teaches: recording a hash value of a data packet comprised in the data fragment using a Merkle tree as a fragment Merkle tree; and recording a corresponding relationship between each fragment Merkle tree and a 2storage node where each data fragment is located.
(Examiner note: location of fragments in respective storage node is demonstrated in Fig. 98 of Smith) (Smith in Para. [2376] discloses “a Merkle tree including hash code entries associated with each block in the blockchain, wherein an entry in the Merkle tree includes a reference to a lower level Merkle tree associated with a lower level blockchain for a lower level network, and a locator to search the Merkle tree for a target hash code to locate a target block in the blockchain” Smith in Para. [0751] discloses “At block 9812, the fragment is sent to the target storage or transmission node, packaged in a packet or frame.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses processing of Merkle tree portion including hash related to a respective data block recording the storage location in order to improve security of data management in the system (Smith, [0751, 2376]).

Regarding claim 4 Douglas fails to explicitly teach: The method of claim 2, wherein recording the encryption order of respective data packets comprises: calculating a hash value of each data packet based on the encryption order of respective data packets to form an original Merkle tree.
Smith from the analogous technical field teaches: The method of claim 2, wherein recording the encryption order of respective data packets comprises: calculating a hash value of each data packet based on the encryption order of respective data packets to form an original Merkle tree (Examiner note: data processing followed encryption ordering is met by labeling of respective hash nodes) (Smith in Para. [1654] discloses “a Merkle tree is generally a form of hash tree in which every non-leaf node is labeled with a hash of the labels or the values of two child nodes.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses data processing to form a Merkle tree using hash node labeling in order to improve data management in the system (Smith, [1654]).

Regarding claim 6 Douglas teaches:  The method of claim 5, wherein downloading each data packet from the storage node respectively based on the corresponding relationship between the data fragments and the data packets and the corresponding relationship between the storage nodes and the data fragments recorded in local comprises: (Examiner note: as noted above, recording a correspondence between data packets and fragments is met by application of the Distributed Identity Protection System, DIPS registration server) (Douglas, in Para. [0092] discloses “an I/O module 21A for interfacing with the TCP/IP infrastructure supporting the DIPS Service Network, receiving requests for encrypted data fragments from the DIPS PITRS and transmitting locally stored data files to the DIPS PITRS” Douglas, in Para. [0106] discloses “each node (17A, 17B, 17C and 17D) in the DIPS Distributed Storage Network 17 stores (i) only 4 digits of the user's registered credit card account, as well as (ii) partial fragments of the user's name and address information relating to the user's PIFI record”)
[determining the first data packet as a current data packet based on the encryption order of respective data packets recorded in local;] 
determining a storage node where the current data packet is located as a current packet node based on the corresponding relationship between the data fragments and the data packets and the corresponding relationship between the storage nodes and the data fragments (Examiner note: as noted above, record of corresponding relationship between storage nodes and fragments is met by the registration via DIPS server) (Douglas, in Para. [0041] discloses “receiving encrypted data fragments from the DIPS Registration Server and transmitting locally stored data files” Douglas, in Para. [0072] discloses “the PIFI records 1B of consumers registered on the DIPS Service Network (15, 15', 15") are automatically analyzed, fragmented, distributed and stored”);
Douglas fails to explicitly teach: 
determining the first data packet as a current data packet based on the encryption order of respective data packets recorded in local;
downloading a data fragment from the current packet node, and extracting the current data packet from the data fragment; performing decryption on the current data packet by employing a corresponding encryption key, and determining an encryption key of a following data packet by employing ciphertext of the current data packet; updating the following data packet as the current data packet; when the current data packet is stored in the data fragment downloaded, returning 3to perform the decryption; and when the current data packet is not stored in the data fragment downloaded, returning to perform determining the current packet node until all the data packets are downloaded.
Smith from the analogous technical field teaches: determining the first data packet as a current data packet based on the encryption order of respective data packets recorded in local (Examiner note: as noted above, data processing followed encryption ordering is met by labeling of respective hash nodes) (Smith in Para. [1654] discloses “a Merkle tree is generally a form of hash tree in which every non-leaf node is labeled with a hash of the labels or the values of two child nodes.”);
downloading a data fragment from the current packet node, and extracting the current data packet from the data fragment; performing decryption on the current data packet by employing a corresponding encryption key (Smith, in Para. [0543] discloses “A data parser 4904 may parse the metadata for a received packet to identify the token bucket. This may include decrypting the token bucket, for example, using a public or private key saved by the IoT device 4900”),
and determining an encryption key of a following data packet by employing ciphertext of the current data packet; updating the following data packet as the current data packet (Smith, in Para. [0631] discloses “If the key is determined to be in the local store 7216 at block 7214, at block 7220 a determination is made as to whether the information should be ignored, for example, if it is identical to the previous information in the local store 7216.” Smith, in Para. [2169] discloses “machine readable medium includes instructions that, when executed, direct the processor to update a data fragment that is in a local store”);
when the current data packet is stored in the data fragment downloaded, returning 3to perform the decryption; and when the current data packet is not stored in the data fragment downloaded, returning to perform determining the current packet node until all the data packets are downloaded (Smith, in Para. [2098] discloses “machine readable medium includes instructions that, when executed, direct the processor to label each fragment with a sequence number for correct reassembly at a destination.” Smith, in Para. [0789] discloses “policy 10628 may have the keys for the decryption and encryption processes, and may set limits on the maximum mismatch in security level”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses stored data fragments encryption/decryption processes including data updates in order to improve data management in the system (Smith, [0543, 0631, 0789, 1654, 2098, 2169]).

Regarding claim 7 Douglas fails to explicitly teach: The method of claim 6, before performing decryption on the current data packet by employing the corresponding encryption key, further comprising: calculating a hash value of the current data packet extracted and a hash value of a current data packet stored in local, and matching the hash value of the current data packet extracted with the hash value of the current data packet stored in local to verify a validity of the current data packet extracted.
Smith from the analogous technical field teaches: The method of claim 6, before performing decryption on the current data packet by employing the corresponding encryption key, further comprising: calculating a hash value of the current data packet extracted and a hash value of a current data packet stored in local, and matching the hash value of the current data packet extracted with the hash value of the current data packet stored in local (Examiner note: comparative analysis of the data packet hash values is met by the comparative analysis of the stored data packets hash values and listed in manifest 2614) (Smith, in Para. [0817] discloses “The hash code may be compared to an expected measurement value before the code or data is run or transmitted.” Smith, in Para. [0461] discloses “The manifest 2614 may include white list hash values that can be compared with a dynamically obtained hash of the image 2606”) to verify a validity of the current data packet extracted (Smith, in Para. [2130] discloses “the IoT device includes a packet validator to validate packets received from a beacon node to determine if the packets match a beacon ID, include valid data, or both”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses a comparative analysis of the stored data packets hash values in order to enable filtering of the data packets (Smith, [0461, 0817, 2130]). 

Regarding claim 8 Douglas teaches: The method of claim 1, wherein storing each data fragment in the distributed storage node to perform distributed storage comprises: storing each data fragment in a storage node in a blockchain network respectively (Examiner note: distributed storage of grouped data packets is met by the storage of data fragments, i.e. packets, in distributed network) (Douglas, in Para. [0020] discloses “registering a credit or debit account of a consumer having a unique personal identifiable financial information (PIFI) record, by fragmenting said personal identifiable financial information (PIFI) record into a set of data record fragments, and then storing each said data record fragment in a data record storage node maintained on a distributed network of data storage nodes maintained on said service network”);
Douglas fails to explicitly teach: and taking a storage relationship of a data fragment in the storage node as a smart contract, and providing the smart contract to a block generation node in the blockchain network, to add the smart contract to a block for storage.
Smith from the analogous technical field teaches: and taking a storage relationship of a data fragment in the storage node as a smart contract, and providing the smart contract to a block generation node in the blockchain network, to add the smart contract to a block for storage (Smith, in Para. [1111] discloses “a globally unique identity may be acquired in order to participate in a process governed by a smart contract or similar construct” Smith, in Para. [1123] discloses “A more feature rich mechanism using the concept of a blockchain smart contract may be implemented.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas, in view of the teaching of Smith which discloses a creation of smart contracts for blockchain data storage in order to improve data storage management (Smith, [1111, 1123]).

Regarding claim 12, claim 12 dependent on claim 10 discloses a device that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 10 discloses a device that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 12 discloses a device that is substantially equivalent to the method of claim 4 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a device that is substantially equivalent to the method of claim 6 dependent on claim 5. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 16 discloses a device that is substantially equivalent to the method of claim 7 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 10 discloses a device that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 11 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 11 discloses a medium that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claim 21, claim 21 dependent on claim 19 discloses a medium that is substantially equivalent to the method of claim 4 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 21 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Mikhailov et al. (US 2014/0369249).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431          

/TRANG T DOAN/Primary Examiner, Art Unit 2431